 



Exhibit 10.2
NASHUA CORPORATION
Restricted Stock Unit Agreement
Granted Under 2008 Directors’ Plan
     This Restricted Stock Unit Agreement (this “Agreement”) is made this [
      ] day of [            ], 20[ ] (the “Grant Date”), between Nashua
Corporation, a Massachusetts corporation (the “Company”), and [           ] (the
“Participant”).
     1. Grant and Issuance of Shares.
     The Company shall issue to the Participant, and the Participant shall
acquire and accept from the Company, subject to the terms and conditions set
forth in this Agreement and in the Company’s 2008 Directors’ Plan (the “Plan”),
[       ] restricted stock units (individually, an “RSU” and collectively, the
“RSUs”). Each RSU represents the right to receive one share of common stock, par
value $1.00 per share, of the Company (the “Common Stock”) as provided in this
Agreement. The shares of Common Stock that are issuable upon vesting of the RSUs
are referred to in this Agreement as “Shares.” The Participant agrees that the
Shares shall be subject to (without limitation) the forfeiture provisions set
forth in Section 2 of this Agreement and the restrictions on transfer set forth
in Section 4 of this Agreement.
     2. Vesting; Forfeiture.
          (a) The RSUs shall be vested 25% as of the Grant Date and, for as long
as the Participant continues to serve as a member of the Company’s Board of
Directors, shall vest as to an additional 25% of the Shares subject to the RSUs
at the end of each successive three-month period following the Grant Date until
fully vested.
          (b) Any Shares subject to the RSUs that have not vested on or before
the date upon which the Participant resigns or retires from, or ceases for any
reason to be a member of, the Company’s Board of Directors shall be forfeited to
the Company.
     3. Distribution of Shares.
          (a) The Company shall not be obligated to issue to the Participant the
Shares upon the vesting of any RSU (or otherwise) unless the issuance and
delivery of such Shares shall comply with all relevant provisions of law and
other legal requirements including, without limitation, any applicable federal
or state securities laws and the requirements of any stock exchange upon which
shares of Common Stock may then be listed.
          (b) The RSUs shall be settled, and the Shares subject to the RSUs
shall be delivered to the Participant, [drafting note – select one option: upon
the / on the ___anniversary of / in ___equal annual installments beginning on
the ___anniversary of] Participant’s retirement or resignation from, or other
event upon which the Participant ceases to be a member of, the Company’s Board
of Directors, but only if such retirement, resignation or other cessation of
Board membership is a “separation from service” as defined in Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”). [Optional provision:
Notwithstanding the foregoing, the RSU shall be settled, and the Shares subject
to the RSUs

 



--------------------------------------------------------------------------------



 



shall be delivered to the Participant, upon the Participant’s death or cessation
of Board membership due to disability.] Notwithstanding any provision of the
Plan to the contrary, neither the Company nor the Participant may accelerate or
defer the delivery of the Shares, except as provided in this Agreement.
          (c) If the Participant is a “specified employee” within the meaning of
Section 409A of the Code, and if any issuance of Shares hereunder is subject to
the rule under Section 409A(a)(2)(B)(i) of the Code, then such issuance of
Shares shall be delayed until the earlier of (i) the date that is six months and
one day after the Participant has a “separation from service” as defined in
Section 409A of the Code or (ii) the death of the Participant.
     4. Restrictions on Transfer.
     The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, that are subject to the forfeiture provisions
under Section 2 above, except that the Participant may transfer such RSUs (i) to
or for the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Board of Directors
(collectively, “Approved Relatives”) or to a trust established solely for the
benefit of the Participant and/or Approved Relatives, provided that such RSUs
shall remain subject to this Agreement (including without limitation the
restrictions on transfer set forth in this Section 4 and the forfeiture
provisions set forth in Section 2 above) and such permitted transferee shall, as
a condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement or (ii) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation), provided that, in accordance with the Plan, the
securities or other property received by the Participant in connection with such
transaction shall remain subject to this Agreement.
     5. Dividend and Other Shareholder Rights.
     Except as set forth in the Plan, neither the Participant nor any person
claiming under or through the Participant shall be, or have any rights or
privileges of, a stockholder of the Company in respect of the Shares issuable
pursuant to the RSUs granted hereunder until the Shares have been delivered to
the Participant.
     6. Provisions of the Plan; Reorganization Event.
          (a) This Agreement is subject to the provisions of the Plan, a copy of
which is furnished to the Participant with this Agreement.
          (b) Upon the occurrence of a Reorganization Event (as defined in the
Plan), the repurchase and other rights of the Company hereunder shall inure to
the benefit of the Company’s successor and shall apply to the cash, securities
or other property which the RSUs were converted into or exchanged for pursuant
to such Reorganization Event in the same manner and to the same extent as they
applied to the RSUs under this Agreement. If, in connection with a
Reorganization Event, a portion of the cash, securities and/or other property
received upon the conversion or exchange of the RSUs is to be placed into escrow
to secure indemnification or

- 2 -



--------------------------------------------------------------------------------



 



similar obligations, the mix between the vested and unvested portion of such
cash, securities and/or other property that is placed into escrow shall be the
same as the mix between the vested and unvested portion of such cash, securities
and/or other property that is not subject to escrow.
     7. Withholding Taxes; No Section 83(b) Election.
          (a) The Participant acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Participant any
federal, state or local taxes of any kind required by law to be withheld with
respect to the issuance of the Shares to the Participant or the lapse of the
forfeiture provisions provided for herein.
          (b) The Participant acknowledges that no election under Section 83(b)
of the Code may be filed with respect to this award.
     8. Miscellaneous.
          (a) No Rights to Employment. The Participant acknowledges and agrees
that the vesting of the RSUs pursuant to Section 2 hereof is earned only by
continuing service as a director of the Company (not through the act of being
elected or appointed as a director or purchasing shares hereunder). The
Participant further acknowledges and agrees that the transactions contemplated
hereunder and the vesting schedule set forth herein do not constitute an express
or implied promise of continued service as a director or engagement as an
employee or consultant for the vesting period, for any period, or at all.
          (b) Assignment. The Company shall have the right to assign this
Agreement, or any portions thereof, including its rights with respect to the
forfeiture of the RSUs pursuant to Section 2 above, to any person or persons.
          (c) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
          (d) Waiver. Any provision for the benefit of the Company contained in
this Agreement may be waived, either generally or in any particular instance, by
the Board of Directors of the Company.
          (e) Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.
          (f) Notice. All notices required or permitted hereunder shall be in
writing and deemed effectively given upon personal delivery or five days after
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party hereto at the address shown
beneath his or its respective signature to this Agreement, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 8(f).

- 3 -



--------------------------------------------------------------------------------



 



          (g) Pronouns. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.
          (h) Entire Agreement. This Agreement and the Plan constitute the
entire agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.
          (i) Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Participant.
          (j) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the Commonwealth of
Massachusetts without regard to any applicable conflicts of laws.
          (k) Participant’s Acknowledgments. The Participant acknowledges that
he or she: (i) has read this Agreement; (ii) has been represented in the
execution of this Agreement by legal counsel of the Participant’s own choice or
has voluntarily declined to seek such counsel; (iii) understands the terms and
consequences of this Agreement; and (iv) is fully aware of the legal and binding
effect of this Agreement.
          (l) Unfunded Rights. The right of the Participant to receive Common
Stock pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  NASHUA CORPORATION    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                          [Name of Participant]    
 
                Address:    

- 4 -